Case 1:20-cv-10216-DJC Document 1-1 Filed 02/05/20 Page 1 of 5




                       EXHIBIT A
       Case 1:20-cv-10216-DJC Document 1-1 Filed 02/05/20 Page 2 of 5




                          COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS.                                                                    SUPERIOR COURT

Sean Zahn,
       Plaintiff,
                                                       Civil Action No. 1977cv01296 D
vs.


Louisville Ladder Co.,
       Defendant

            PLAINTIFF'S AMENDED COMPLAINT AND JURY TRIAL DEMAND

                                         I. JURISDICTION

1.    The Plaintiff, Sean Zahn, is an individual residing in the city of Manchester by the Sea,
County of Essex, Massachusetts.

2.     The Defendant, Louisville Ladder Co.(hereinafter "LLC"),is a corporation with a
principal place of business in Louisville Kentucky, doing business within the Commonwealth of
Massachusetts.

3.      The Jurisdiction of this Court has subject matter jurisdiction over this matter.

                                             II. FACTS

4.     On or about September 13,2016 the Plaintiff was utilizing a Ladder manufactured by the
defendant(hereinafter "the ladder."

5.      At all times relevant hereto, the plaintiff was using reasonable care in the use ofthe
ladder and complying with all instructions for use provided by the defendant attendant thereto.

6.      Suddenly, and without warning the ladder collapsed.

7.      As a result ofthe collapse, the plaintifffell and sustained personal injury.

                                 COUNT I: NEGLIGENCE: LLC

8.      The Plaintiff restates and incorporates by reference paragraphs 1-7 of his Complaint, as if
specifically set forth herein.

9.     The injuries sustained by the Plaintiff were a direct and proximate result ofthe
carelessness ofthe Defendant, LLC., as follows:

       a.      The Defendant, LLC., negligently designed, manufactured, selected, tested,
       Case 1:20-cv-10216-DJC Document 1-1 Filed 02/05/20 Page 3 of 5




inspected, packaged, promoted, advertised, marketed, and sold the ladder;

       b.      The Defendant, LLC,negligently failed to adequately warn and instruct any
foreseeable users as to the dangerous and defective character ofthe ladder; and,

       c.      The Defendant, LLC,negligently disposed ofthe ladder and placed it in the
channels oftrade, when the Defendant knew, or should have known,that said ladder was
dangerous and defective in nature, and that the channels of trade would bring the machine into
contact with persons, such as the Plaintiff, who are ignorant ofits dangerous and defective
condition.

10.    As a direct and proximate result ofthe negligence ofthe Defendant, LLC,the Plaintiff
was caused to sustain severe personal injuries, has suffered great pain of body and mind, has
suffered grave emotional distress, has incurred medical and hospital expenses, and has suffered
other damages as will be shown at trial.

        WHEREFORE,the Plaintiff, Sean Zahn demands judgment against the Defendant, LLC,
for any and all sums he is due, interest, cost, and attorney's fees.

                          COUNT II: BREACH OF WARRANTY: LLC

11.     The Plaintiff restates and incorporates by reference paragraphs 1-7 of his Complaint, as if
specifically set forth herein.

12.     The Defendant, LLC., is and has been a merchant in the business of manufacturing the
selling ladders, such as the ladder involved in this incident.

13.    At the time ofthe sale of the machine, the Defendant, LLC., warranted, both expressly
and impliedly, that said machine was of merchantable quality, safe for use, and fit for its intended
use and purposes.

14.     The Defendant, LLC,breached the applicable warranties in that the subject machine was
not of merchantable quality, safe for use, and fit for its intended purposes.

15.    As a direct and proximate result ofthe negligence ofthe Defendant, LLC.,the Plaintiff
was caused to sustain severe personal injuries, has suffered great pain of body and mind, has
suffered grave emotional distress, has incurred medical and hospital expenses, and has suffered
other damages as will be shown at trial.

        WHEREFORE,the Plaintiff, Sean Zahn demands judgment against the Defendant, LLC,
for any and all sums he is due, interest, cost, and attorney's fees.


                             COUNT III: STRICT LIABILITY: LLC

16.    The Plaintiff restates and incorporates by reference paragraphs 1-7 of his Complaint, as if
       Case 1:20-cv-10216-DJC Document 1-1 Filed 02/05/20 Page 4 of 5




specifically set forth herein.

17.   The ladder was in a defective condition and was unreasonably dangerous to the user or
consumer when it left the control ofthe Defendant, LLC.

18.    As a direct and proximate result ofthe conduct of the Defendant, LLC,the Plaintiff was
caused to sustain severe personal injuries, has suffered great pain of body and mind, has suffered
grave emotional distress, has incurred medical and hospital expenses, and has suffered other
damages as will be shown at trial.

        WHEREFORE,the Plaintiff, Sean Zahn, demands judgment against the Defendant, LLC,
for any and all sums he is due, interest, cost, and attorney's fees.


                       COUNT IV: VIOLATION OF M.G.L. C. 93A: LLC

19.     The Plaintiff restates and incorporates by reference paragraphs 1-7 of his Complaint, as if
specifically set forth herein.

20.    The conduct of the Defendant, herein before described, constitutes a breach of warranty
under applicable Massachusetts law.

21.     Said breach of warranty constitutes a violation of M.G.L. c. 93A.

23.    As a direct and proximate result ofthe Defendant's breach of warranty, and corresponding
breach of M.G.L. c. 93A, Sec. 9,the Plaintiff has been damaged.



        WHEREFORE,the Plaintiff, Sean Zahn demands judgment against the Defendant, LLC,
for any and all sums he is due, trebled under M.G.L. c. 93A,interests, costs, and attorney's fees.


                                                     Plaintiff,
                                                     By his Attorney,



                                                    BRIAN S. MCCORMICK,ESQ.
                                                    BBO #550533
                                                    Orlando & Associates
                                                    1 Western Ave.
                                                    Gloucester, MA 01930
                                                    Tel: 978-283-8100
                                                    Fax: 978-238-8507
                            Case 1:20-cv-10216-DJC Document 1-1 Filed 02/05/20 Page 5 of 5



                                                                        DOCKET NUMBER
                                                                                                                    Trial Court of Massachusetts
              CIVIL ACTION COVER SHEET
                                                                                                                    The Superior Court
       PLAINTIFF(S):                                                                                             COUNTY
                          ce.q.-4        a 0.14 AA
       ADDRESS:             q                                     tad •
             M 4146V-telVeq- IMP                    00414                                  DEFENDANT(S):          Alia"-Co
                                                                                                                 oorcA)


                                                                                               7145" t.1 1,M                      et
                                                                                                                  TQ1Ce, (,./,k- )et
       ATTORNEY:
                                        Mc-Coomc                                                 L.nulcv tt-e. 144 (02A
      ADDRESS:
                                kiv csk-eisivt A,/e...)                                   ADDRESS:

             6
             , 40                       NIA       G et3

      580:

                                                      TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

               CODE NO.                         TYPE OF ACTION (specify)                           TRACK              HA A JURY CLAIM BEEN MADE?
                                                                                                                        YES           NO0
     *If "Other" please describe:

                                                       STATEMENT OF DAMAGES PURSUANT TO G.L, c.21Z § 3A

    The following Is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
    this form, disregard double or treble damage claims; indicate single damages only.
                                                                                   TORT CLAIMS
                                                                       (attach additional sheets as necessary)

   A. Documented medical expenses to date:
            1. Total hospital expenses                                                                                                              $    3P/orb(ID
            2. Total doctor expenses
           3. Total chiropractic expenses
           4. Total physical therapy expenses                                                                                                       $    1-6.74,0.114
           5. Total other expenses(describe below)
                                                                                                                                   Subtotal (A): $

  B. Documented lost wages and compensation to dale                                                                                                     2001 000
  C. Documented property damages to dated
  D. Reasonably anticipated future medical and hospital expenses
  E. Reasonably anticipated lost wages
  F. Other documented Items of damages(describe below)


 G. Briefly describe plaintiffs injury, including the nature and extent of injury:
     L e Q 48 si                                            LA-• J(Wrtf/14                    Coc-E.
                                                                                                                                   TOTAL(A-F):$      Z60/XD,06
                                                                         CONTRACT CLAIMS
                                                                (attach additional sheets as necessary)

 Provide a detailed description of claims(s):
                                                                                                                                       TOTAL:$



 Signature of Attorney/Pro Se Plaintiff: X                                                                                               Date:
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending In the Superior Court.



                                              CERTIFICATION PURSUANT TO SJC RULE 1:18
 hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18)requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X               /PI__                                                                                  Date:1 1111
